DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/419005, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 9 requires “wherein corresponding two guide attachments of the plurality of guide attachments form a guide attachment pair, one guide attachment in each guide attachment pair configured to facilitate application of makeup to a left eye, and the other guide attachment in each guide attachment pair configured to facilitate application of 
For purposes of applying prior art, the priority date for the subject matter of claim 9 is 11/08/2017, which is the earliest date support is provided for this feature.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 13-14 recite “wherein each of the top contoured edges of the plurality of guide attachments includes a convex surface in a midpoint thereof from at least one lateral edge”, which is unclear since each guide attachment only comprises a single top contoured edge yet “each of the top contoured edges of the of the plurality of guide attachments” implies that guide attachments comprise more than one contoured edge.  Lines 13-14 are additionally unclear because the beginning and ending portion of the convex surface is unclear.  The limitation recites that the convex surface is from at least one lateral edge, but does not clearly state where the convexity ends.  Based on a review of Applicant’s disclosure, the aforementioned portion of lines 13-14 will be each guide attachment of the plurality of guide attachments includes a convex surface extending to a midpoint thereof”.
Regarding claim 1, lines 15-16 recite “wherein the convex surface is configured to be placed over a crease, which is positioned above the user’s eye”.  It is unclear to what “which” is referring.  It is unclear if the crease is positioned above a user’s eye or if the convex surface is positioned above a user’s eye.  For purposes of substantive examination, the aforementioned limitation will be interpreted as meaning that the convex surface is configured to be positioned above a user’s eye.  Therefore it is suggested to rephrase the aforementioned portion of lines 15-16 as follows: “wherein the convex surface is configured to be placed above a user’s eye over a crease of the user’s eyelid.[[,]]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-6, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US4936325), Bliss (US4807650), Burke (US6640814) and North et al. (US6199560).
Regarding claim 1, Davis discloses a device for facilitating the application of makeup comprising a plurality (refer to Column 2, lines 63-65 which states that another apparatus, i.e. a guide attachment, can be made to fit over the left eye of the person, which would be a mirror image of the guide attachment, A, shown in the Figures) of guide attachments, each of the guide attachments (A, Figures 1-5) including a bottom flat side (44, Figure 2) and a top contoured edge (16, and/or lower edge of cutout 26) to facilitate makeup in an arc shape based on a shape of the top contoured edge (refer to Figure 7), the top contoured edge comprising a convex surface in a midpoint thereof from at least one lateral edge (best shown in Figures 1 and 2 wherein the contour is convex along its entirety from lateral edge, 18) and wherein the convex surface is configured to be placed over a crease, which is positioned about the user’s eye (best shown in Figure 5).  Davis does not disclose a kit comprising a tool including an elongated handle and an eyecup disposed at one end of the elongated handle, wherein the eyecup includes a concave front surface configured to rest below a user’s eye; and wherein the plurality of guide attachments have different shapes, wherein the elongated handle includes at least one ergonomic feature to facilitate grasping the elongated handle, wherein the at least one ergonomic feature has a width wider than a width of 
Bliss discloses a similar device for facilitating the application of makeup, comprising a kit including a guide attachment (12, 56) having a bottom flat side (flat portion proximate edge 27 in Figure 2; flat portion proximate 64 in Figure 7) and a top side having a convex curvature (top edge of 12 as best shown in Figure 2; OR 66 in Figure 8), which may be adhered to a user’s face via adhesive (24), similar to Davis’ guide attachment.  Alternatively, Bliss discloses positioning the guide attachment along a user’s face via use of an attached elongated handle (16, Figure 6), thereby demonstrating that positioning the guide attachments along a user’s face is functionally equivalent with adhesively positioning/attaching to a user’s face.  Refer additionally to Figures 1-8.  Davis discloses the claimed invention except that the guide attachments are positioned on a user’s face via an adhesive attachment instead of via use of an elongated handle.  Bliss shows that an elongated handle is an equivalent structure known in the art.  Therefore, because these two positioning means were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute an elongated handle for an adhesive attachment.
The combination of Davis and Bliss does not disclose that the elongated handle comprises an eyecup disposed at one end thereof, wherein the eyecup includes a concave front surface configured to rest below a user’s eye; and wherein the plurality of 
Burke discloses a similar device comprising a kit facilitating application of makeup, the kit comprising: a tool (10) including an elongated handle (16) and an eyecup (18) disposed at one end (a top end with respect to the orientation of Figures 1-2) of the elongated handle, wherein the eyecup includes a concave front surface configured to rest against a user's eye (best shown in Figure 2, wherein the front surface is the surface facing the user’s face and is shown to be concave); and a plurality of guide attachments (12), configured to releasably engage the eyecup (the guide attachments are affixed via “repositionable adhesive” to the eyecup, refer to Column 3, lines 22-23, 26-28) and a top contoured edge (34) fully capable of facilitating applying makeup in an arc shape based on a shape of the top contoured edge, wherein the elongated handle includes at least one ergonomic feature to facilitate grasping the elongated handle, wherein the at least one ergonomic feature has a width wider than a width of any portion of the elongated handle other than the at least one ergonomic feature (portion of handle between eyecup, 18, and distal most portion of handle, best shown in Figure 1, as the widest portion of the handle).  Refer additionally to Figures 1-8.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of the combination of Davis and Bliss such that the elongated handle comprises an eyecup disposed at one end thereof, wherein the eyecup includes a concave front surface configured to rest below a 
The combination of Davis, Bliss and Burke does not disclose the arc shapes of the plurality of guide attachments being different from each other.  North discloses a similar device (10, 10a, Refer to Figures 1-5) used in the same manner as Burke’s device and has an elongated handle (12, 12a), an eyecup (22 or 40a, 42a, 54a), and a plurality of guide attachments (16; or 16a, 48a), having different arc shapes (refer to Figures 1 and 5 wherein two different shapes of the guide attachments are provided) each of the guide attachments having a contoured edge (24, 24a), wherein the arc of the contoured edges of each of the guide attachments has a convex portion that extends to at least a middle thereof (best shown in Figures 1, 3 and 5).  Therefore it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of the combination of Davis, Bliss and Burke such that the shape of the arc of the top contoured edge of the plurality of guide attachments are different from each other, as taught by North, since North demonstrates these alternative shapes are well-known and suitable for facilitating makeup application and provide the advantage of increasing the versatility of the device by providing the user with different styles of makeup application and since such a modification would have involved a mere change in the shape of a 
Regarding claim 3, the combination of Davis, Bliss, Burke and North discloses the kit according to claim 1 as applied above.  Per the modification addressed in claims 1, the elongated handle of Burke was incorporated into the handle of the combination of Davis and Bliss’ makeup application device, wherein Burke’s handle comprises that the at least one ergonomic feature includes at least one depression or a ridge (refer to Figure 2 which shows a side view of the ergonomic feature, wherein a raised portion or a ridge is provided therein).  Thus, the combination of Davis, Bliss, Burke, and North discloses all the limitations of claim 3. 
Regarding claims 5 and 6, the combination of Davis, Bliss, Burke and North discloses the kit according to claim 1, as applied above.  Davis’ guide attachments are fully capable of being used in reversed order (refer to Figure 1, wherein the guide attachment is capable of being used on a user’s right eye; or alternatively refer to Figure 2, wherein the guide attachment is reversed and is fully capable of being place on a user’s left eye.  Further, Davis discloses that in order to use the guide attachment on a user’s left eye, a second guide attachment may be provided wherein the second guide attachment would be a mirror image of the first attachment, wherein a mirror image would be equivalent to reversing the first guide attachment, refer to Column 2, lines 63-65).  Thus, the combination of Davis, Bliss, Burke and North provides the kit according to claim 1, wherein each of the guide attachments is reversible such that a front side of each of the guide attachments is configured to facilitate application of makeup to one 
Regarding claims 7-8, the combination of Davis, Bliss, Burke, and North disclose the kit according to claim 1, as applied above.  The combination does not thus far disclose wherein each of the guide attachments includes indicia indicating different sides thereof or a configuration of the contoured edge thereof.  Bliss further discloses that the guide attachment may have indicia that identifies different edges/sides thereof (refer to Column 4, lines 59-62), thereby demonstrating that it is well-known to provide guide attachments with indicia to aid a user during makeup application.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the kit of the combination of Davis, Bliss, Burke and North such that the guide attachments comprise indicia indicating different sides thereof or a configuration of the contoured edge thereof, since Bliss demonstrates that it is common and well-known to provide indicia on guide attachments, and since such a modification provides the advantage of a more user-friendly device by having visible indicators at the point of use.    
Regarding claim 9, the combination of Davis, Bliss, Burke, and North disclose the kit according to claim 1, as applied above.  Davis further discloses wherein corresponding two guide attachments of the plurality of guide attachments form a guide attachment pair, one guide attachment in each guide attachment pair configured to facilitate application of makeup to a right eye, the guide attachments in each guide attachment pair defining mirror-image configurations of one another (refer to Column 2, lines 63-65).  
Regarding claim 10, the combination of Davis, Bliss, Burke, and North disclose the kit according to claim 1, as applied above.  Davis further discloses wherein the contoured edge of at least one of the guide attachments is a round-shaped edge (refer to Davis Figures 1-2).
Regarding claim 12, the combination of Davis, Bliss, Burke and North disclose the kit according to claim 1, as applied above.  The combination does not thus far disclose wherein each of the guide attachments is a guide attachment panel defining a recess configured to at least partially receive the eyecup therein to releasably engage the guide panel on the eyecup.  North discloses guide attachments being mounted on a surface of the eyecup (refer to Figure 2), similar to that of the combination of Davis, Bliss, Burke and North, or alternatively by providing the guide attachment as a guide panel (48a, Figures 4-5) defining a recess (52a, Figures 4-5) configured to at least partially receive the eyecup therein to releasably engage the guide panel on the eyecup, thereby demonstrating that the attachment means of the guide attachment to the eyecup can effectively be changed as a matter of design choice to provide functionally equivalent configurations.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the kit of the combination of Davis, Bliss, Burke and North such that each of the guide attachments is a guide attachment panel defining a recess configured to at least partially receive the eyecup therein to releasably engage the guide panel, as taught by North, as a matter of design choice since North demonstrates that either connection means works equally well and both configurations are art-recognized functional equivalents.  
Regarding claim 13, the combination of Davis, Bliss, Burke and North disclose the kit according to claim 1, as applied above.  Per the modification addressed in claim 1, the tool of Burke was incorporated into the combination of Davis and Bliss’ device for facilitating the application of makeup, wherein Burke’s the tool includes an offset disposed between and interconnecting the elongated handle with the eyecup such that the eyecup is offset relative to the elongated handle (best shown in Burke Figure 2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Davis, Bliss, Burke and North as applied to claim 1 above, and further in view of Salicunaj (US2009/0183747).
Regarding claim 11, the combination of Davis, Bliss, Burke and North disclose the kit according to claim 1, as applied above.  The combination does not thus far disclose wherein each of the guide attachments is a guide sleeve configured to receive the eyecup therein to releasably engage the guide sleeve about the eyecup.  Rather, the combination provides an adhesive connection wherein a portion of the guide attachment is adhered to a surface of the eyecup which is attached to the handle.  Salicunaj discloses a similar device (1, 5) comprising a guide attachment (1) and a handle, wherein the guide attachment is a guide sleeve (17) configured to receive a connection portion of the handle (5), which is analogous to the eyecup of the combination of Davis, Bliss, Burke, and North, so as to provide a releasable engagement therebetween.  Refer additionally to Figures 1-5c.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the kit of the combination of Davis, Bliss, Burke and North such that the guide attachment be a guide sleeve configured to receive the eyecup therein to releasably .  
Response to Arguments
The objection to claim 1 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH WOODHOUSE/Examiner, Art Unit 3772
                                                                                                                                                                                                        /TATIANA L NOBREGA/Primary Examiner, Art Unit 3799